     Case 6:20-cv-01382-AKK-SGC Document 21 Filed 07/27/21 Page 1 of 3                     FILED
                                                                                   2021 Jul-27 PM 03:42
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

MICHAEL ODELL LOGAN,                        )
                                            )
       Petitioner,                          )
                                            )
v.                                          ) Case No. 6:20-cv-01382-AKK-SGC
                                            )
LEON BOLLING, et al.,                       )
                                            )
       Respondents.                         )

                          MEMORANDUM OPINION

      Michael Odell Logan initated this matter by filing a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. 1. Logan challenges his 2014

convictions in Walker County, Alabama for rape, sodomy, sexual abuse of a child

less than 12 years old, and enticement of a child for immoral purposes. Id. On June

17, 2021, the magistrate judge entered a report pursuant to 28 U.S.C. § 636(b),

recommending Logan’s claims be dismissed as non-cognizable or denied as

procedurally defaulted or meritless. Doc. 19. The magistrate judge further

recommended denial of a certificate of appealability. Id. at 26-27. Logan filed timely

objections. Doc. 20.

      In his objections, Logan reasserts the claims in his habeas petition and his

arguments in reply to the respondents’ answer. Id. He claims the victim and her

mother (Logan’s ex-wife) are “pathological liars” with a vendetta against him and
     Case 6:20-cv-01382-AKK-SGC Document 21 Filed 07/27/21 Page 2 of 3




that the search of his home was illegal. Id. at 2-4. Logan further challenges the

weight of the evidence produced at trial. Id. at 5.

      Issues concerning the credibility of witnesses and the weight afforded

evidence are wholly within the realm of the jury. Indeed, “federal courts must defer

to the judgment of the jury in assigning credibility to the witnesses and in weighing

the evidence.” Johnson v. Alabama, 256 F.3d 1156, 1172 (11th Cir. 2001).

Therefore, this court will not consider whether the victim and her mother were

credible witnesses and will overrule Logan’s objections.

      Logan next objects to the validity of the search warrant and the evidence

seized pursuant to that warrant. Doc. 20 at 2-4. The state appellate court found this

claim defaulted on state procedural grounds, doc. 4-7 at 19-20, barring consideration

of it here. See, e.g., Butts v. GDCP Warden, 850 F.3d 1201, 1203 (11th Cir. 2017).

Moreover, even if properly exhausted, this claim would still fail. Federal habeas

relief on a Fourth Amendment claim challenging the integrity of the grounds for a

warrant is not available where the state provides “an opportunity for full and fair

litigation” of the issue. Stone v. Powell, 428 U.S. 465, 494 (1976); see Harris v.

Dugger, 874 F.2d 756, 761 (11th Cir. 1989). Because Logan could have raised his

Fourth Amendment claim in his state court proceedings, federal habeas relief is not

available.




                                           2
     Case 6:20-cv-01382-AKK-SGC Document 21 Filed 07/27/21 Page 3 of 3




      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s report and the objections thereto, Logan’s

objections are OVERRULED. The court ADOPTS the magistrate judge’s report

and ACCEPTS her recommendation. Accordingly, Logan’s claims are due to be

dismissed as non-cognizable or otherwise denied as procedurally defaulted and

meritless. A certificate of appealability will be denied because the petition does not

present issues that are debatable among reasonable jurists. See 28 U.S.C. § 2253(c);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing

Section 2254 Cases.

      Additionally, for the reasons set forth in the magistrate judge’s report:

Logan’s request for an evidentiary hearing, doc. 7 at 3, and motions for discovery

and to inspect grand jury minutes, docs. 10, 11, 13, are DENIED pursuant to Rule 6

of the Rules Governing Section 2254 Cases.

      A separate order will be entered.

      DONE the 27th day of July, 2021.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE




                                          3
